DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 3/31/2020.
2.	Claims 1-10, 12-17, 19 and 20 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment, claims 1, 8 and 15 were amended and claims, 11 and 18 were canceled. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(s) 1-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goktekin (US 2012/0215540) in view of Stifelman et al (“Stifelman” US 2007/0133771).

Regarding claim 1, Goktekin discloses a computing device comprising: 
a display device displaying a graphical user interface including textual information received from a first application (see paragraph [0039] e.g., mobile device receives information data 10 from email and text message applications); and 
an electronic processor electrically connected to the display device and configured to 
receive a user interface element (e.g., information data) associated with the textual information, the textual information scheduled for relative narration (e.g., short title) (see paragraph [0040] “a short title is generated which is taken as the respective file name for the text message, the character text is converted by text-to -speech software (TTS) to audio data”), 
extract a plurality of textual entities (e.g., character text) from the user interface element (see paragraph [0058] “recognizing and extracting of the relevant information which is the character text within the information data 10. The recognition of the character text is preferably processed by parsing for text parts within the information data 10 and taking them in a first step as text blocks 11-20, also excluding all known other control information data 10”),
receive, from a remote service external to an operating system of the computing device (see fig 3 and paragraph [0053] where “web content” is discussed; Examiner 
convert the plurality of textual entities into a narrated string (e.g., headline) using a second application based on the contextual information (e.g., semantic analysis) (see paragraphs [0062]-[0063] “the headline determination rule comprises a semantic analysis for the generation of the respective headline 41-44”), the narrated string including a plurality of plain language expressions of the plurality of textual entities (see paragraph [0044] “Preferably the converted text messages 31-34 contain also a headline per text message which is generated from the information data 10”..also see paragraphs [0067]-[0068] “result after the processing of the determination of the text messages 31-34 and the determination of the headlines 41-44”),
generate the relative narration of the textual information, relative to the contextual information, using the narrated string (see paragraphs [0074]-[0077] “only a limited number of characters of said characteristics are taken and put together, as a resulting short title as the file name can only be displayed with a limited number of characters on the mobile device”), and
enable the output of the relative narration (see paragraphs [0040] and [0078] “the text messages 31-34 can be selected and played in a music player mode on the mobile device 1 and read aloud”). 

However, Stifelman discloses varying at least one selected from the group consisting of a vocabulary and a grammar associated with the plurality of entities to generate the relative narration of the textual information (see paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago', or 'two hours ago'. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”). It would have been obvious to an artisan before the effective filing date of the invention to include Stifelman’s teachings in Goktekin’s user interface to provide the benefit of using a relative time instead of an exact time since it more closely matches the way people naturally speak. Therefore, it more closely resembles how users perceive time, making it quicker and easier for them to process the information.

Regarding claim 2, Goktekin discloses wherein the electronic processor is further configured to receive a user selection to activate the relative narration (see paragraph [0008] “the selection of the email and the reading it aloud…Upon the selection of the email for reading it aloud, the text message gets converted by a Text-to-Speech (TTS) software to an audio message which is output via the loudspeakers of the infotainment system”). 



Regarding claim 4, Goktekin discloses wherein the electronic processor is further configured to generate an audio narration of the textual information using the narrated string (see paragraph [0008] “the selection of the email and the reading it aloud…Upon the selection of the email for reading it aloud, the text message gets converted by a Text-to-Speech (TTS) software to an audio message which is output via the loudspeakers of the infotainment system”). 

Regarding claim 5, Stifelman discloses wherein the electronic processor is further configured to vary at least one of a vocabulary and a grammar associated with the plurality of entities from the user interface element (see paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago', or 'two hours ago'. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”). 

Regarding claim 6, Goktekin discloses wherein the relative narration is generated within an operating system (see paragraph [0002] “converted by the mobile 

Regarding claim 7, Goktekin discloses wherein the first application is external to the operating system (see paragraph [0040] “the text messages 31-34 being downloaded from the respective content provider”). 

Claims 8, 9, 12 and 13 are similar in scope to claims 1, 2, 3 and 4 respectively, and are therefore rejected under similar rationale.
 
Regarding claim 10, Stifelman discloses mapping, with the electronic processor, a time-stamp in the textual information to a relative indication of a time with respect to a reference time (see paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago', or 'two hours ago'. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”). 

Regarding claim 14, Goktekin discloses wherein generating, with the electronic processor, the relative narration of the textual information includes accessing an entity extraction module to generate the audio narration of the textual information (see paragraph [0008] “the selection of the email and the reading it aloud…Upon the selection of the email for reading it aloud, the text message gets converted by a Text-to-Speech (TTS) software to an audio message which is output via the loudspeakers of the infotainment system”). 

	Claims 15, 16, 19 and 20 are similar in scope to claims 1, 2, 3 and 4, respectively, and are therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 10 and is therefore rejected under similar rationale.


Response to Arguments
5.	Applicant's arguments filed 3/31/2020 have been fully considered but they are not persuasive.
	Regarding Applicant’s arguments concerning Goktekin failing to disclose “receive, from a remote service external to an operating system of the computing device, contextual information associated with a current user of the computing device,” the Examiner respectfully disagrees.
	Applicant’s specification teaches “the remote services [external to the operating system] includes…the web browser (see paragraph [0033]). Similarly, Goktekin discloses receiving “web content (see fig 3 and paragraph [0053]; Examiner notes that web content is external to an operating system).”
	Applicant’s specification further teaches “Entity extraction module 328 provides semantic knowledge to textual data thereby enabling a user to more readily understand the content and context of the textual data presented to the user (see paragraph [0029]).” Similarly, Goktekin discloses “the headline determination rule comprises a 
	Therefore, the rejection is maintained.

Regarding Applicant’s arguments concerning Goktekin failing to disclose “convert the plurality of textual entities into a narrated string using a second application and contextual information based on the contextual information,” the Examiner respectfully disagrees.
 Goktekin discloses “the headline determination rule comprises a semantic analysis for the generation of the respective headline 41-44”…Examiner’s interpreting Goktekin’s headline to read on the claimed “narrated string” and teachings of semantic analysis to read on the claimed “contextual information” (see paragraphs [0062]-[0063]).
Therefore, the rejection is maintained.

Regarding Applicant’s arguments concerning Goktekin failing to disclose “enable the output of the relative narration,” the Examiner respectfully disagrees.
Goktekin clearly teaches outputting a relative narration (see paragraphs [0040] and [0078] “the text messages 31-34 can be selected and played in a music player mode on the mobile device 1 and read aloud”). 
	Therefore, the rejection is maintained.



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174